Title: Thomas Jefferson to James Eastburn & Company, 2 April 1819, with Jefferson’s Note
From: Jefferson, Thomas
To: James Eastburn & Company


          
            
              Sir
              Monticello Apr. 2. 19.
            
            I have just recieved your Catalogue and note below some books which I shall be glad to recieve. they should be packed in a box, addressed to me to the care of Capt Bernard Peyton at Richmond to which place vessels are departing from N. York, weekly & almost daily. my distance will doubtless have occasioned me to be anticipated as to some of the books by other purchasers. as soon therefore as you can let me know which of them remain unsold and will come on, I will remit to you their amount. I salute you with respect
            Th: Jefferson
          
          
            
              
                Epict1582.
                Epicteti encheiridion cum com. Simplicii et Arriani. 3.D.
              
              
                1587.
                Euripidis tragoediae curâ Barnes 8vo 6.D: if this contains only a part of the tragedies of Euripides, do not send it.
              
              
                1589.
                In Euripiden Scholia Gr. 8vo 2.D.
              
              
                1760.
                Stephani Thesaurus linguae Graecae. 4. v. fol. 36.D.
              
              
                2102.
                Washington’s official letters. 2. v. 8vo 2.50 D
              
              
                2430.
                Saunderson’s Algebra. 4th edn 8vo 1.75 D
              
              
                5005.
                Lexicon Gr. Lat. ad formam Stephani et Scapulae. 4to 4.D.
              
              
                5007.
                Bailey’s dictionary 8vo 2.50 D
              
              
                5029.
                Fulton on Canals. 4to 3.75 D
              
            
          
          
            Notation by TJ:
            Apr. 4 7. added 5038. Miller’s Gardener’s Dict. 4to 6.50
          
        